[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this case the plaintiff is proceeding against the defendant, CNA on two theories of liability. Count Eight alleges a CUIPA [Connecticut Unfair Insurance Practices Act] violation and in Count Nine a CUTPA [Connecticut Unfair Trade Practices Act] violation.
The claims arise from the provision of electronic security services to the plaintiff by a co-defendant, Wells Fargo Alarm Services. CNAs' only role is as Wells Fargo's liability insurer. CT Page 3072
Three Superior Court decisions in this state have held that a third party has no cause of action against a tortfeasor's insurer. Thompson v. Aetna, June 22, 1987, J. Satter, 13 CLT 25; Kyle v. Aetna, April 22, 1988, J. O'Neill 14 CLT 23; and Wissler v. Papastavrou, June 12, 1990, J. Berdon 16 CLT 27.
The reasoning and holdings of those decisions are adopted by this Court.
The disposition of the CUIPA claim also dictates the disposition of the CUTPA claim, see Mead v. Burns, 199 Conn. 651,663 (1986).
The Motion for Summary Judgment is granted as to both Counts Eight and Nine.
BY THE COURT,
HON. ROBERT McWEENY SUPERIOR COURT JUDGE